Title: To John Adams from Richard Rush, 7 February 1814
From: Rush, Richard
To: Adams, John


				
					Dear Sir,
					Washington February 7. 1814.
				
				Mr Hay is the son in law of Mr Munroe, and the day after I received your last favor I took the liberty to read a passage from it to the latter. This morning he requested of me an extract of it to send to Mr Hay, saying that he knew how highly it would gratify him. I have cheerfully consented. Thus, Sir, while your kind correspondence is a source of pleasure and of pride to me, I make it also the medium of a just gratification to others. Mr Hay’s book continues to stand in great repute. I think I can already trace its effect upon the public mind here. There were hundreds who, taking it for granted what Blackstone said was universal law must be so, and wanting the desire or the industry to examine for themselves scouted, as the mere effect of ignorance or jacobinism, any denial of the doctrine of perpetual allegiance. Mr Hay has saved all such the labor of reading and thinking, and shed new light before them. He might have been more full in his historical part, and but this, and further amplifications, will be left for others. In looking into the parliamentary debates for 1794, I find that in the discussion of the bill for enlisting in the British service a corps of French emigrants, it was distinctly asserted that if they fell into the hands of the French and they dared to execute them as traitors, there would be instant and full retaliation. This is the very point they are now disputing with us. The ministry carried the bill with a high hand.The publication of the late Russian correspondence, besides other good effects which I hope it will have, has already served the purpose of putting more conspicuously before the nation the merits and services of Mr J. Q. Adams. But useful as they have been, and may be, in Russia, I can only repeat my regret that he is away at such a juncture as this.What, Sir, is to be the fate of the European world? But a short time ago, we saw four brothers with four cotemporary crowns upon their heads; King Napoleon, King Louis, King Joseph, King Jerome. I am aware of no parallel in history to this. Now, where are the three last, and what is to become of the first? What of France? What is England to rise to? is antient Holland to revive? a Bourbon to come back again? Will Russia, Austria, and Prussia cut and carve in the south as they once have in the north of Europe? How may all these great vibrations reach us? What a fool has Bonaparte been? how like a madman no less than a tyrant has he sported with the best of all his adherents—his good fortune?For the present, and always, your most respectfully attached friend.
				
					Richard Rush.
				
					
				
			